EDMONDS, J.,
dissenting.
On reconsideration, the majority has properly corrected its errors regarding the facts in this case. To the extent that my dissent suggests otherwise, I agree with petitioner Tenneco Automotive Operating Company’s assertion that there is no evidence that Dr. Kintz agreed with Dr. Smith’s opinion that plaintiffs condition was not related to asbestos exposure. Even though the majority now understands the summary judgment evidentiary record correctly, it continues to make incorrect conclusions of law for the reasons explained in my original dissent. Keller v. Armstrong World Industries, Inc., 197 Or App 450, 470-93, 107 P3d 29 (2005) (Edmonds, J., dissenting). I therefore continue to dissent.
Ortega, J., joins in this dissent.